Citation Nr: 1035326	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-39 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury.

2.  Entitlement to service connection for a left shoulder injury.

3.  Entitlement to an increased evaluation prior to April 28, 
2009 for postoperative residuals, right thumb fracture, evaluated 
as 10 percent disabling.

4.  Entitlement to an increased evaluation since April 28, 2009 
for postoperative residuals, right thumb fracture, evaluated as 
20 percent disabling.

5.  Entitlement to an increased evaluation for postoperative 
residuals, left knee injury with degenerative joint disease, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for residuals, left 
wrist fracture, currently evaluated as noncompensable.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back disability, claimed as a result of VA bilateral knee surgery 
in June 1995.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back disability and headaches, claimed as a result of VA epidural 
steroid injections in November 2004 and April 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to January 
1983.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In a March 2006 rating decision, the RO (1) denied increased 
ratings for postoperative residuals, right thumb fracture; 
postoperative residuals, left knee injury with degenerative joint 
disease; and left wrist fracture, and (2) denied a claim for 
compensation for a back disability pursuant to 38 U.S.C.A. § 
1151.  In July 2009, the RO granted an increased rating of 20 
percent for the thumb disability, effective April 28, 2009.  The 
Veteran has not indicated that he is satisfied with this rating.  
Thus, this claim is still before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In a July 2008 rating decision, the RO denied service connection 
for right and left shoulder injuries.

In February 2010, the RO assigned a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 for convalescence following 
surgery for the Veteran's left knee disability from December 7, 
2009 to January 21, 2010.  This period will not be considered in 
this decision.

The shoulder, thumb and Section 1151 issues have been 
recharacterized to more accurately reflect the Veteran's claims 
and the procedural history of the case. 

In September 2009, the Veteran filed a substantive appeal with 
respect to the shoulder claims and requested a Travel Board 
hearing.  A Report of Contact dated October 2009 notes that the 
Veteran requested a local hearing at the RO instead.  In January 
2010, the Veteran had a hearing with respect to all issues 
currently on appeal before a Decision Review Officer (DRO) and 
the transcript is of record.  

During the January 2010 hearing, the Veteran raised a 
claim of service connection for a neurological disability 
as secondary to his left wrist disability.  This issue is 
referred to the RO for appropriate action.

The issue of entitlement to an increased evaluation for 
residuals, left wrist fracture, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that there is no 
relationship between the Veteran's right shoulder disability and 
his service, or any of his service-connected disabilities.

2.  The preponderance of the evidence shows that there is no 
relationship between the Veteran's left shoulder disability and 
his service, or any of his service-connected disabilities.

3.  Prior to April 28, 2009, the preponderance of the evidence 
does not show that the Veteran's service-connected right thumb 
disability was manifested by unfavorable ankylosis.

4.  Since April 28 2009, the preponderance of the evidence shows 
that the Veteran's service-connected right thumb disability has 
been manifested by adverse symptomatology that equates to 
unfavorable ankylosis.

5.  The service-connected left knee disability is manifested by 
chondromalacia patella and degenerative joint disease, limitation 
of flexion most severely to 45 degrees, and MRI and X-ray 
evidence of osteoarthritis, with constant pain and crepitus.

6.  There is no competent evidence of record to support the 
Veteran's assertion that he has a back disability that was caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in connection with a VA 
surgery in June 1995.

7.  There is no competent evidence of record to support the 
Veteran's assertion that he has a back disability or headaches 
that were caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault in 
connection with VA epidural steroid injections administered in 
November 2004 and June 2005.







CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.310 (2009).

2.  The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.310 (2009).

3.  Prior to April 28, 2009, the criteria for an evaluation in 
excess of 10 percent for a right thumb disability have not been 
met.  38 U.S.C.A. 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1-4.7, 4.45, 4.59, 4.71a, (Diagnostic Codes 5224, 5228) 
(2009).

4.  Since April 28, 2009, the criteria for an evaluation in 
excess of 20 percent for a right thumb disability have not been 
met.  38 U.S.C.A. 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1-4.7, 4.45. 4.59, § 4.71a, (Diagnostic Codes 5224, 5228) 
(2009).

5.  The criteria for a rating in excess of 10 percent for left 
knee retropatellar pain syndrome with ganglion cyst have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, (Diagnostic Codes 
5010-5260 (2009).

6.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a back disability claimed as a result of a VA 
surgery in June 1995 have not been met.  38 U.S.C.A. §§ 1151, 
7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.361 (2009).

7.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a back disability and headaches claimed as a 
result of VA epidural steroid injections administered in November 
2004 and April 2005 have not been met.  38 U.S.C.A. 
§§ 1151, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.361 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the increased rating claims, the RO provided the 
Veteran pre-adjudication notice by letters dated in November 2005 
and January 2006 and post-adjudication notice by letter dated in 
April 2006.  With respect to the Section 1151 claim, the RO 
provided the Veteran pre-adjudication notice by latter dated in 
January 2006 and post-adjudication notice by letters dated in 
April 2006 and June 2006.  With respect to the service connection 
claims, the RO provided the Veteran pre-adjudication notice by 
letter dated in October 2007.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five elements 
of a service connection claim; and Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, and the relative duties of VA and the 
claimant to obtain evidence.  While the April 2006 and June 2006 
letters were not provided prior to the initial adjudication with 
respect to the increased rating and Section 1151 claims, the 
Veteran has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The increased rating and Section 1151 claims were 
subsequently readjudicated in supplemental statements of the case 
dated December 2006, August 2007, July 2009 and February 2010, 
while the shoulder claims were subsequently readjudicated in 
February 2010.

The October 2007 letter did not advise the appellant of the 
specific requirements for substantiating a service connection 
claim secondary to a service-connected disability.  However, the 
July 2009 statement of the case provided the appellant with the 
relevant regulations for secondary service connection.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his service connection claim, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of the 
adjudication was not affected.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

VA has obtained all available service treatment records (STRs) 
and VA treatment records; assisted the Veteran in obtaining 
evidence; provided examinations;  obtained medical opinions as to 
the severity of his right thumb, left wrist, and left knee 
disabilities; and afforded the Veteran an opportunity to give 
testimony before the Board.  As discussed in the subsequent 
analysis of the claims, a VA examination was not necessary in 
order to decide the service connection claims on appeal.  

It does not appear that the informed consent forms and operative 
reports for the November 2004 and April 2005 epidural steroid 
injections are contained in the claim file.  However, these 
documents are not necessary to a decision in this case.  VA 
treatment records establish that the Veteran's informed consent 
was obtained prior to the April 2005 injection.  Since the 
Veteran consented to the subsequent injection, the Board can 
reasonably assume that he also gave his informed consent prior to 
the November 2004 injection.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

II.  Service Connection

The Veteran seeks service connection for right and left shoulder 
disabilities, which he contends are the result of a motor vehicle 
accident incurred during service.  In the alternative, the 
Veteran alleges that his shoulder disabilities are secondary to 
service-connected disabilities caused by the accident.  

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

STRs show that the Veteran was injured in a motorcycle accident 
in December 1981.  He was subsequently service-connected for 
right thumb, left wrist, and left knee injuries sustained during 
the accident.  STRs - including the December 1981 treatment 
reports - contain no evidence of any complaints, symptoms, 
diagnoses, or treatment for either a right or a left shoulder 
disability.  There is a notation of a left shoulder body mark on 
the September 1978 entrance examination report and the  October 
1981 periodic examination report; however, the upper extremities 
examinations were normal.  The upper extremities examination on 
the December 1982 discharge examination report was also normal, 
and the accompanying medical history report shows that the 
Veteran denied a history of a painful or "trick" shoulder.  

VA treatment notes establish that the Veteran was treated for 
bilateral shoulder pain in June 2006.  In July 2007, he reported 
bilateral shoulder pain, left greater than right.  He related 
that the pain began in October 2006, and that the symptoms 
increased after a March 2007 motor vehicle accident.  A June 2007 
X-ray of the left shoulder shows probable degenerative joint 
disease changes of the acromioclavicular (AC) joint with clavicle 
and subchondral cysts.  A July 2007 X-ray of the right shoulder 
shows mild degenerative change of the AC joint.  The impression 
was left greater than right shoulder rotator cuff 
tendonosis/impingement, left shoulder AC degenerative joint 
disease, and mild right AC degenerative joint disease.  The 
clinician prescribed physical therapy.  In August 2007, the 
Veteran reported that his shoulder pain started in March 2007 
following a motor vehicle accident; the clinician wrote "seat 
belt irritation over anterior shoulder."  

There is no direct evidence of a relationship between the 
Veteran's shoulder disabilities and service.  The Veteran was 
consistently diagnosed with a left wrist fracture, left knee 
arthritis, and a right thumb fracture after the in-service 
accident and was service-connected for these disabilities in 
1983.  There is no in-service or post-service medical or X-ray 
evidence of either a right or left shoulder disability, to 
include arthritis, until 2007 - 26 years after the motor vehicle 
accident during service in 1981, and 24 years after the Veteran's 
discharge from service in 1983.  This silence weighs against a 
determination that either shoulder disability was incurred in 
service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
There is no medical evidence relating any current shoulder 
disability to service.  Additionally, there is no medical 
evidence of record to support that the Veteran's shoulder 
disabilities were caused by the service-connected left wrist, 
left knee, or right thumb disabilities.

The Veteran asserts that his current shoulder disabilities are 
related to either the motor vehicle accident incurred during 
service or secondary to the service-connected disabilities 
sustained during the accident.  However, as a layperson, lacking 
in medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis or 
etiology of his claimed disabilities and his views are of no 
probative value.

The preponderance of the evidence is against the service 
connection claims for right and left shoulder disabilities; there 
is no doubt to be resolved; and service connection is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.

III.  Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

IV.  Right Thumb Disability

The Veteran was service-connected for residuals of a right thumb 
fracture in 1985.  Subsequent to his initial surgery, the pins 
broke and an attempt to remove them was unsuccessful.  The RO 
continued a 10 percent evaluation for residuals, right thumb 
fracture with degenerative joint disease, in March 2006.  The 
Veteran's right thumb disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5224.

Diagnostic Code 5010 provides that arthritis due to trauma 
substantiated by X-ray findings is to be rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Under Diagnostic Code 5224, a 10 percent evaluation is warranted 
for favorable ankylosis of the major or minor thumb.  A 20 
percent evaluation is warranted for unfavorable ankylosis of the 
major or minor thumb.  A note following the criteria indicates 
that consideration should also be given to whether an evaluation 
as an amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with the overall function of the 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

The provisions regarding the evaluation of the ankylosis of the 
thumb also provide that if both the carpometacarpal and 
interphalangeal joints are ankylosed, and either is in extension 
or full flexion, or there is rotation or angulation of a bone, 
the disability should be evaluated as an amputation at the 
metacarpophalangeal joint or through proximal phalanx. If both 
the carpometacarpal and interphalangeal joints are ankylosed, the 
disability should be evaluated as unfavorable ankylosis, even if 
each joint is fixed in a favorable position. If only the 
carpometacarpal or interphalangeal joint is ankylosed, and there 
is a gap more than two inches (5.1 centimeters) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, the disability should be evaluated as unfavorable 
ankylosis. If only the carpometacarpal or interphalangeal joint 
is ankylosed, and there is a gap of two inches (5.1 centimeters) 
or less between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, the disability should be 
evaluated as favorable ankylosis.  38 C.F.R. § 4.71a.

Another applicable code is Diagnostic Code 5228.  Under DC 5228, 
the criteria for a 10 percent rating is a gap of one to 2 inches 
(2.5 to 5.1 cm) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers.  The criteria for a 20 
percent rating is a gap of more than 2 inches (5.1 cm) between 
the thumb pad and the fingers with the thumb attempting to oppose 
the fingers.  38 C.F.R. 4.71a, Diagnostic Code 5228.


Right Thumb prior to April 28, 2009

Service connection has been granted for residuals of a right 
wrist injury, which is independently rated and not on appeal 
before the Board.  A separate 10 percent disability evaluation 
has been assigned for the right wrist disability pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5215 (limitation of motion of the 
wrist).  Separate disability ratings may only be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, the 
manifestations of the right wrist disability cannot be considered 
in the evaluation of the Veteran's right thumb disability.

A December 2005 VA joints examination report shows that the 
Veteran reported decreased sensation in his right thumb and a 
weaker grip.  There was no incoordination, excess fatigability, 
or weakened movements.  There was some pain on motion.  The 
examiner noted that the Veteran was able to do his work as a 
nurse.  Examination revealed some tenderness at 
metacarpophalangeal joint on palpation.  The Veteran could flex 
the metacarpophalangeal joint to 40 degrees.  He could touch the 
fifth finger with his thumb.  There was full extension.  

A December 2008 VA examination report shows that the Veteran 
reported a decreased grip.  His writing was not as legible and he 
could only use a computer for 10 minutes.  Upon physical 
examination, the examiner noted a reverse L-shaped scar; the 
horizontal part measured 1-1/2 centimeters, and the vertical part 
measured 5 centimeters.  There was slight swelling of the thenar 
muscles.  The examiner noted that the Veteran's grip was reduced 
by 20 percent.  Sensation to vibratory stimulation was normal, 
but there was diminished sensation to pinprick.  The Veteran was 
able to make a fist and the opponens function of the right hand 
was normal.  The diagnosis included "continued thumb pain and 
moderate disability."

A March 6, 2009 QTC examination report conducted with respect to 
the Veteran's service-connected left ring finger contains 
information relevant to the right thumb claim.  The examiner 
noted that there was a half-inch gap between the tip of the thumb 
and the fingers, and a half-inch gap between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers.  
There was a 10-25 percent deficit in right hand strength with 
respect to pushing, pulling, and twisting.  There was no flexion 
deformity in the right hand.

A March 24, 2009 VA treatment record shows that the Veteran 
complained of "a great deal of discomfort with mobility."  Upon 
physician examination, the Veteran was able to oppose his thumb 
to all finger pads, but not the palm.  Abduction was not tested.  
A neurological examination resulted in decreased  sensation to 
the thumb in radial nerve distribution, but was otherwise normal.  

The medical evidence of record does not show the Veteran to have 
unfavorable ankylosis of the right thumb during this time period.  
Ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  Based on 
the foregoing findings, it is apparent that the Veteran's right 
thumb is not fixated or immobile.  The December 2008 VA 
examination report, the March 2009 QTC examination report, and 
the March 2009 VA treatment record show that the Veteran was able 
to move his thumb.  

In addition, the March 2006 QTC examination report shows that the 
Veteran had a gap of two inches (5.1 centimeters) or less between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  As such, the Veteran's disability during 
this time period does not warrant a 20 percent evaluation as 
unfavorable ankylosis under DC 5228.

Nevertheless, ankylosis of the thumb can still be evaluated as 
unfavorable ankylosis or as an amputation at the 
metacarpophalangeal joint or through proximal phalanx based on 
other manifestations.  However, there is no evidence that the 
interphalangeal joint of the Veteran's right thumb was ankylosed 
during this time period.  Moreover, as previously discussed, the 
Veteran did not have a gap of two inches (5.1 centimeters) or 
more between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Therefore, the Veteran's 
disability during this time period does not warrant an evaluation 
as unfavorable ankylosis or as an amputation at the 
metacarpophalangeal joint or through proximal phalanx.

Right Thumb since April 2009

An April 2009 private examination report shows that the Veteran 
complained of right thumb pain that was constant and severe.  He 
reported weakness of thumb adduction, thumb abduction, and hand 
grip.  He also complained of crepitus and persistent stiffness.  
The pain was alleviated with rest, and was aggravated by thumb 
abduction and thumb adduction.  Upon examination, there was 
synovial thickening over the first carpometacarpal joint.  Pain 
was elicited over the first carpometacarpal joint and first 
metacarpophalangeal joint.  There was a sensation deficit over 
the radial nerve distribution.  Muscle strength was 2/5 thumb 
extensors, 2/5 thumb flexors, 2/5 thumb abductors, 2/5 adductor 
pollicis, and 2/5 thumb-little finger opposors.  The doctor noted 
limited active range of motion with MCP flexion of thumb, IP 
extension of thumb, IP flexion of thumb, palmar abduction of 
thumb, and palmar adduction of thumb.  Pinch test was positive.  
The Veteran was unable to touch the thumb and pinky finger.  The 
doctor determined that the Veteran's right thumb was "severely 
ankylotic."  He reasoned that there was "almost no range of 
motion" and that this disability affected the Veteran's ability 
to function as a nurse.

A November 2009 VA treatment note shows that the Veteran had 
limited range of motion of the thumb for adduction by 2 
centimeters.

A December 7, 2009 VA treatment note shows that the Veteran 
called and stated that "he though[t] the measurement of 2 cm for 
thumb adduction would cause him to lo[]se his disability rating 
which he is seeking, and that he would like to be remeasured."  

A December 30, 2009 VA treatment note contains the following 
statement:

Patient stopped by last week to question the 
measurements once again.  Once it was explained how 
the measurements were taken, and what would be written 
he no longer wished to have all of his measurements 
formally taken and documented.  Patient demonstrated 
full thumb adduction, and full ability to touch each 
finger pad to pad which were the measurements in 
question over the phone mentioned in the previous 
addendum.

A January 2010 VA joints examination report shows that the 
Veteran reportedly  received three steroid injections within the 
last 12 months in an attempt to improve the numbness in his right 
thumb.  He stated that his orthopedic doctor told him there is 
nerve damage to the thumb and recommended surgery.  The Veteran 
reported that the thenar muscle periodically swells.  He denied 
heat, redness, or drainage.  Upon physical examination, the 
clinician noted moderate thenar wasting.  The examiner noted that 
although there was normal range of motion, it was painful "due 
to overuse."  There was no pinprick sensation in the dorsum of 
the thumb beginning at the carpal metacarpal joint.  The finger 
pinch was normal, but weak neurologically.  There was normal 
finger flexion and normal extension.  There was no additional 
loss of range of motion due to pain, fatigue, weakness, lack of 
endurance, or lack of coordination with repetitive movement.

During his January 2010 DRO hearing, the Veteran testified that 
he experienced aching near the wrist area of his thumb and along 
the top of his thumb.  Swelling prevented him from touching his 
thumb to his palm.  The Veteran indicated that most of the 
problem is in the metacarpophalangeal joint.  He stated that the 
VA doctor who operated on his left hand recommended further 
surgery on this thumb.  Steroid injections had improved his 
limitation of motion and decreased the swelling.  However, the 
Veteran testified that "it hurts real bad when I write" and 
that "I really can't push down with my fingers."  He indicated 
that this is a problem since his nursing job requires him to 
chart progress notes on a computer.  He testified that "it's 
real painful to go more than a couple of lines at a time."

A rating in excess of 20 percent under Diagnostic Code 5228 is 
not warranted for the time period because, as noted above, the 
maximum rating under this code is 20 percent.  

However, ankylosis of the thumb can still be evaluated as an 
amputation at the metacarpophalangeal joint or through proximal 
phalanx if both the carpometacarpal and interphalangeal joints 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone.  The January 2010 VA 
joints examination, which is also the most recent examination, 
clearly establishes that there is normal finger flexion and 
normal extension.  Thus, there is no basis for a higher schedular 
rating for this time period under Diagnostic Code 5224.
 
In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain in the right thumb.  This functional 
impairment, however, is considered by the 10 and 20 percent 
ratings assigned under Diagnostic Codes 5010-5224.  Generally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.

The preponderance of the evidence is against the increased rating 
claims for the right thumb; there is no doubt to be resolved; and 
increased ratings are not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

V.  Left Knee

The RO continued a 10 percent evaluation for residual, left knee 
injury with degenerative joint disease, in March 2006.  The 
Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260, for limitation of flexion due to 
arthritis.

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. 
§ 4.71a, Plate II.  Diagnostic Code 5260 addresses limitation of 
flexion of the leg.  Flexion limited to 45 degrees warrants a 10 
percent rating.  Flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees warrants a 30 
percent rating.

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 10 degrees warrants a 10 percent 
rating.  Extension limited to 15 degrees warrants a 20 percent 
rating.  Extension limited to 20 degrees warrants a 30 percent 
rating.  Extension limited to 30 degrees warrants a 40 percent 
rating.  Extension limited to 45 degrees warrants a 50 percent 
rating.

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 (2004).

Service connection has also been granted for left knee 
instability, which is independently rated under DC 5257 and not 
on appeal before the Board.

A February 2005 X-ray showed joint space narrowing and 
osteophytosis representative of tricompartment degenerative 
changes of the left knee joint.  The medial compartment was most 
affected.  Incidental note was made of a popliteal fabella.  
There had been no significant change compared to a June 2002 X-
ray.

A December 2005 VA joints examination report shows that the 
Veteran's left knee pain had reportedly become progressively 
worse.  He complained of daily pain and used a brace.  He had 
swelling most of the time and could feel crepitation.  The 
Veteran reported a 50 percent decrease in function with 
repetitive motion.  He denied increased limitation with flare-
ups.  Suprapatellar effusion was noted on examination.  The 
Veteran could flex to 90 degrees with mild pain.  There was 0 
degrees of extension.  There was some joint line tenderness, and 
crepitation on flexion/extension.  There was a centimeter shift 
on varus/valgus pressure.  Lachman's and McMurray's signs were 
negative.  Cruciate ligaments were intact.  
An MRI revealed:  (1) postoperative changes consistent with a 
resection of most of the lateral meniscus; (2) moderate 
bicompartmental osteoarthritis; and (3) patellafemoral 
chondromalacia with a small osteochondral lesion about the 
patellar facet.  The impression was internal derangement, 
degenerative arthritis, and effusion of the left knee. 

February 2006 VA treatment records show that the Veteran's left 
knee had reportedly "been acting up."  He complained of 
increased swelling and pain.  The knee was tender at the joint 
line with no visible effusion.  The assessment was "knee 
pain/DJD on left - worse."

A May 2008 X-ray shows narrowed left both medial and lateral 
compartments with medial mild osteophytes.

June 2008 VA treatment records show that the Veteran reported 
improvement in his symptoms, but no resolution.  There was 
tenderness on range of motion.  Range of motion was to 110 
degrees of flexion.  No effusion was noted.  The clinician noted 
that the May 2008 X-ray showed early arthrosis developing in the 
left knee.  

A December 2008 VA joints examination report shows that the 
Veteran had had four surgeries on his left knee.  The range of 
motion was to 130 degrees.  There was no tenderness or fluid.  
The examiner noted slight crepitus.  The diagnosis was 
degenerative joint disease status post operative procedures with 
pain, moderate disability with progression.

An April 2009 VA treatment record noted the Veteran's long 
history of left knee pathology.  There was no effusion, but a 
positive grind of the patellofemoral joint with crepitus and 
pain.  There was tenderness to palpation "at L>M JL."  
McMurray's testing was negative.  The assessment was internal 
derangement left knee.  An MRI showed extensive chondromalacia 
involving the lateral compartment and considerable attenuation of 
the anterior horn and mid-portion of the lateral meniscus and 
some deformity of the posterior horn.  The doctor noted that 
these findings "may all be surgical in nature though 
differentiation of some underlying tearing is difficult."  There 
was an area of broad full thickness chondral attenuation 
involving the lateral patellar facet, as well as joint effusion.  
There was also degenerative spurring laterally greater than 
medially.  The doctor wrote "the integrity of the ACL is 
difficult to be certain of but I believe some impact fibers are 
present, correlation is recommended clinically."

An April 2009 private treatment record shows that the Veteran 
reported severe left knee pain.  He complained of dull ache, pain 
with stairs, locking, popping, constant joint stiffness, 
swelling, and crepitation.  He used a cane for ambulation.  Upon 
examination, the Veteran's gait was antalgic.  Pain was noted at 
the medial and lateral jointline, over the central patella, at 
the medial collateral ligament, and at the lateral collateral 
ligament.  There was crepitus over the central patella, at the 
medial collateral ligament, and at the lateral collateral 
ligament.  Muscular strength was 3/5.  There was limited range of 
motion with extension to 5 degrees, flexion to 45 degrees, and 
internal and external rotation to 5 degrees.  Locking was noted 
with extension.  Lachman's testing was negative, but McMurray's 
sign was positive.  There was patellar-femoral grind.  The doctor 
opined that the Veteran's left knee condition was "progressive, 
severe, and debilitating."  He stated that "[the Veteran] will 
likely need a knee replacement in the near future or he stands 
the possibility of losing his job as he cannot ambulate without 
assistance."

During his January 2010 hearing, the Veteran stated that he wears 
a knee brace during waking hours.  He further stated that he has 
limited motion "at times" (when there is swelling or pain).  He 
also complained of catching and locking.

As noted, the Veteran's left knee disability is presently rated 
based on limitation of flexion due to degenerative arthritis and 
instability (the latter is not on appeal).  The medical evidence 
shows that active flexion was most severely limited to 45 
degrees.  There was no additional limitation of motion after 
repetitive motion.  This does not warrant a compensable rating 
for limitation of flexion under Diagnostic Code 5260, as flexion 
limited to 45 degrees warrants a 10 percent rating.  Under 
Diagnostic Code 5010, however, a 10 percent rating applies for 
each such major joint or group of minor joints affected by 
limitation of motion due to arthritis when the rating is 
noncompensable under the applicable rating criteria for 
limitation of motion.

A separate rating for limitation of extension under Diagnostic 
Code 5261 does not apply, as the extension was most severely 
limited to 5 degrees which is noncompensable.

The remaining knee diagnostic codes allowing for ratings for the 
knees are inapplicable.  Diagnostic Code 5256 does not apply, as 
the medical records do not show any findings of ankylosis in the 
knee.  Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  Diagnostic 
Code 5262 for malunion of the tibia and fibula is not relevant, 
as this kind of impairment is not shown.  The April 2009 MRI 
showed no evidence of malunion in the tibia and fibula.  
Diagnostic Code 5258 also does not apply, as the evidence does 
not show dislocated semilunar cartilage.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has painful 
and limited motion in the knees, but there is no objective 
evidence of additional limitation of motion after repetitive 
movement.  This functional impairment is considered by the 10 
percent rating assigned under Diagnostic Codes 5010-5260.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.

The level of impairment in the knee has been relatively stable 
throughout the appeals period, and has never been worse than what 
is warranted for a 10 percent rating.  Therefore, the application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Considerations

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required frequent hospitalization due to his 
service-connected disabilities, and marked interference of 
employment has not been shown.  Although the Veteran's private 
doctor has determined that the Veteran's right thumb and left 
wrist disabilities affect his ability to work as a nurse, this 
statement is insufficient, in and of itself, to establish marked 
interference with employment and there is no evidence that the 
Veteran has, in fact, been unable to work because of his service-
connected disabilities.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.

Last, an inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  The Veteran testified in 
January 2010 that he was a pediatric home health nurse and worked 
three twelve-hour shifts each week.  At the time of the hearing, 
he was not working because he had just had left wrist surgery and 
was restricted to lifting two pounds for six weeks.  This 
temporary condition is insufficient to raise an inferred TDIU 
claim.

The preponderance of the evidence is against the increased rating 
claims for the left knee; there is no doubt to be resolved; and 
increased ratings are not warranted. Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

VI.  38 U.S.C.A. § 1151

The Veteran asserts that he has a back disability due to a 
bilateral knee surgery performed at a VA facility in June 1995.  
Specifically, the Veteran contends that after surgery he was 
transferred from the operating table to a gurney, the wheels on 
the gurney were not locked, and he fell to the ground. 

In general, when a veteran incurs additional disability as the 
result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service connected.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training was 
the cause of such disability; and (3) that there was an element 
of fault on the part of VA in providing the treatment, 
hospitalization, surgery, etc., or that the disability resulted 
from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that: To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or death, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death; and VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider.  38 
C.F.R. § 3.361(d).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior to 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim is 
based is compared to his condition after such care, treatment, 
examination, services, or program has been completed.  Each body 
part or system involved is considered separately. 38 C.F.R. § 
3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination, and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. 
§ 3.361(c) (1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

June 1995 Bilateral Knee Surgery

VA treatment records establish that the Veteran underwent 
bilateral knee surgery in June 1995.  The operative report and 
post-operative treatment notes are of record.  A careful review 
of these documents shows no notation of the incident that the 
Veteran describes.  In fact, the operative report states that the 
Veteran was transferred to the recovery room with no problems or 
complications.

A September 30, 1995 private treatment record shows that the 
Veteran was treated for abdominal pain and right testicle pain.  
He related that the pain had been going on for "a couple of 
weeks."

A December 1995 private treatment note states that the Veteran 
had injured his back while lifting at work on or about September 
13, 1995.

A January 1996 VA treatment note states that the Veteran was seen 
as a follow-up to the June 1995 surgery.  The clinician noted 
that the Veteran had been off work since November 1995 due to a 
job related injury, and that he was scheduled to have surgery for 
a right inguinal hernia.

An April 1996 letter from a private provider states that the 
Veteran was injured at work on or about September 13, 1995 and 
had suffered from back pain since that time.

The Veteran underwent a spinal cord laminectomy in February 2002.  
A November 2005 MRI showed post surgical changes at L5-S1 with 
epidural scar formation, mild degenerative changes at L4-L5, and 
moderate degenerative changes at L1-L2.

During the January 2010 hearing, the Veteran stated that he was 
awake following his 1995 knee surgery and remembers falling to 
the floor as medical personnel were transferring him from the 
operating table to a gurney.  About a week after the surgery, he 
went to the VAMC Director's office to complain.  He testified 
that "they came up with like a page, a lady did at the 
director's office, and it was like a full typewritten page and 
then, when I tried to get a copy of it, again they didn't have a 
copy of it.  And they said they can't find it in the computer."  
Hearing Transcript at 19.  He stated that the paper was "like a 
statement, where they had gone and looked into it, you know into 
me falling."  Id. at 20.  When asked if he had any back 
treatment prior to going home after the surgery, the Veteran 
replied "No, probably not, yeah, I probably wouldn't have even 
needed it."  Id. at 21.  He further testified that he filed a 
claim for workers' compensation benefits due to injuries he 
received in August or September 1995.  When the DRO asked what 
injuries he was compensated for, the Veteran replied "I had uh, 
inguinal hernia surgery and then also for the back."  He said he 
told everybody at his company about falling off the operating 
table, but was told "[w]e don't care what went on at the VA."  
When the DRO asked if his back disability was due to falling off 
the operating table, the Veteran replied "that could be dropped 
of the table, or it could be and/or pulling stuff out of the 
trailer."  Id. at 25.




November 2004 and April 2005 Epidural Steroid Injections

VA treatment records include a January 2005 note that shows the 
Veteran reported tingling in his legs when taking a deep breath 
ever since his November 2004 spinal injection.  He also reported 
more pain his right leg.  The assessment included chronic low 
back pain.

An April 28, 2005 note shows that the Veteran was received an 
epidural steroid injection.  The risks, benefits, and 
alternatives were explained.  Prolonged sensory loss in both legs 
was noted afterwards.  The Veteran was admitted to the post 
anesthesia care unit prior to discharge.  May 6, 2005 notes show 
that the Veteran reported a continued spinal headache, right-
sided sciatica, neck pain, fever, and severe constipation since 
the injection.  He denied loss of bowel or bladder function.  The 
doctor noted that the numbness/paralysis to the lower extremities 
subsided after about six hours, although the Veteran reported 
occasional episodes of numbness to his buttocks or groin.  May 7, 
2005 notes show that the Veteran's symptoms were resolving.  The 
doctor noted that the Veteran was positive for chronic somatic 
complaints.  The assessment was probable spinal headache and 
"acute spinal root syndrome of epidural anesthesia per history, 
now largely resolved."  Infection was ruled out.  The Veteran 
was discharged on May 8, 2005.  At that time, he complained of a 
continued headache, mild dizziness and constipation.  

A May 12, 2005 note shows that the Veteran's back symptoms had 
resolved.

A June 3, 2005 note establishes that the Veteran was still having 
headaches.
 
A July 28, 2005 note includes an assessment of "failed back 
surgery syndrome secondary to adhesive arachnoiditis, as well as 
lumbar facet degenerative changes."   The Veteran reported 
having headaches after his last two epidural injections, but 
wanted to return to the VA for future management "given that we 
are the most skilled at these procedures."  VA treatment records 
confirm that the Veteran received at least two more injections.

During the January 2010 hearing, the Veteran testified that the 
doctor performing the November 2004 injection bent the needle 
during the first attempt, took the needle out, and then 
successfully reattempted the injection.  The Veteran stated that 
he had a six-month headache after the November 2004 injection.  
When asked if he had any current residual disability from that 
injection, the Veteran replied "no because I don't have the 
headaches anymore."  Hearing Transcript at 23.  With respect to 
the April 2005 injection, the Veteran testified that he was 
diagnosed with "probably something related to the injection."  
When asked if suffered from any residuals, the Veteran replied 
"I, still have continued issues in my back."  Id. at 24.  He 
stated that he had no other current disabling residuals from the 
second injection.

There is no evidence of record, other than the Veteran's 
contentions, that he has a back disability or any additional 
disability, to include spinal headaches, caused by VA treatment 
(or lack thereof) due to carelessness, negligence or the like.  
Although the Veteran is a nurse, he has given no indication that 
he has special knowledge regarding orthopedics, nor is there any 
evidence to that effect in the record.  His statements on this 
issue are, at best, confusing.  And there is no competent medical 
evidence of record to indicate that he has any continuing 
problems resulting from the injections.   

The overwhelming weight of the evidence demonstrates that there 
was no disability or additional disability resulting from the 
June 1995 VA surgery.  Even assuming the Veteran did fall off the 
operating table, the preponderance of the evidence shows that his 
back disability is related to his September 1995 work-related 
accident.  Furthermore, the medical evidence shows that the 
Veteran does not currently suffer from a headache disorder 
attributable to the epidural steroid injections.  Thus, he does 
not have a "qualifying additional disability" as the result of VA 
medical treatment. The Veteran's current back disability is not 
caused by VA treatment, or lack thereof, as a result of negligent 
treatment, lack of proper skill, error in judgment, or similar 
instance on VA's part in furnishing medical treatment.  The 
preponderance of the evidence is against the claim for 
compensation benefits under 38 U.S.C.A. § 1151; there is no doubt 
to be resolved; and compensation pursuant to 38 U.S.C.A. § 1151 
is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

The preponderance of the evidence is against the Section 1151 
claims for a back disability and headaches; there is no doubt to 
be resolved; and compensation under 38 C.F.R. § 1151 is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for a right shoulder injury is denied.

Service connection for a left shoulder injury is denied.

An increased evaluation prior to April 28, 2009 for postoperative 
residuals, right thumb fracture, is denied.

An increased evaluation since April 28, 2009 for postoperative 
residuals, right thumb fracture, is denied.

An increased evaluation for postoperative residuals, left knee 
injury with degenerative joint disease, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for a back disability 
claimed as a result of VA bilateral knee surgery in June 1995 is 
denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for a back disability 
and headaches  claimed as a result of VA epidural steroid 
injections in November 2004 and April 2005 is denied.





REMAND

The Veteran seeks an increased rating for residuals of injuries 
he sustained to his left wrist as a result of an in-service motor 
vehicle accident.  During the January 2010 hearing, the Veteran 
stated that he has crepitus and pain in his left wrist.  He 
further stated that he has degenerative joint disease.

The RO continued a noncompensable evaluation for residuals, left 
wrist fracture, in March 2006.  The Veteran's left wrist 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, for limitation of motion.

Diagnostic Code 5010 provides that arthritis due to trauma 
substantiated by X-ray findings is to be rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Limitation of motion of the wrist joint, in the absence of 
ankylosis, is evaluated under Code 5215, which provides that a 10 
percent evaluation is assigned for dorsiflexion of 15 degrees.  

Alternatively, under Diagnostic Code 5214, a 30 percent 
disability evaluation is warranted when there is favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  A 
40 percent disability evaluation is contemplated for ankylosis of 
the major wrist in any other position, except favorable.  A 50 
percent rating is assigned for ankylosis of the major wrist when 
ankylosis is unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic 
Code 5214 (2009).

A February 2006 VA joints examination report shows that the 
Veteran complained that his wrist felt tight and swollen at times 
depending on how much he used his left hand.  He noticed it when 
moving patients and carrying magazines.  He occasionally had pain 
in the left wrist, especially in cold weather.  He denied any 
numbness, and used no assistive devices.  The examiner noted that 
the wrist disability did not interfere with the Veteran's daily 
activities.  There were no additional limitations or flare-ups 
with repetitive use.  Upon examination, there was no deformity, 
swelling, or palpable tenderness.  There was dorsiflexion to 60 
degrees without pain, palmar flexion to 75 degrees without pain, 
ulnar deviation to 40 degrees without pain, and radial deviation 
to 20 degrees without pain.  Active range of motion did not 
produce weakness, fatigue, or incoordination.  X-rays showed very 
slight narrowing of the radiocarpal joint and slight sclerosis of 
the articular surface of the distal radius.  No significant 
arthritic changes were seen. The diagnosis was "no real 
residuals."

A March 2006 addendum to the February 2006 VA examination report 
states "[t]here is no additional loss of function (motion) with 
fatigue."

An April 2009 private treatment record shows that the Veteran 
reported bilateral wrist pain that was "fairly generalized."  
The pain radiated to the fingers.  He described it as constant, 
severe, sharp, and aching.  Associated symptoms included 
crepitus, a loose body sensation, arthralgias, persistent 
stiffness, swelling and weakness of wrist extensors, wrist 
flexors, and hand grip.  The pain was alleviated with rest.  It 
was aggravated by wrist flexion, wrist extension, supination, 
pronation, radial deviation, ulnar deviation, thumb abduction, 
thumb adduction, and weight bearing on the wrist.  A bilateral 
wrist examination showed pain was elicited diffusely on 
palpation.  There was sensation deficit noted in the radial nerve 
distribution.  Muscle strength was 3/5.  There was limited range 
of motion with extension to 15 degrees, flexion to 60 degrees, 
radial deviation to 10 degrees, and ulnar deviation to 18 
degrees.  Phalen's test and Tinel sign were negative.  The doctor 
noted that the Veteran had very limited flexion, and that this 
had led to his inability to function at work "as he must use his 
hands to fulfill his work duties."  The doctor opined that the 
Veteran "is likely to have progressive ankylosis" and would 
need surgery in the near future.

An August 2009 X-ray showed minimal degenerative change between 
the navicular bone and the greater and lesser multangular bones.

A November 2009 EMG showed bilateral, mild, sensorimotor, 
demyelinating median monomeuropathy at the wrist.

The Veteran was last evaluated by the VA in February 2006, at 
which time he had almost full range of motion and normal X-ray 
findings.  However, an August 2009 X-ray showed minimal 
degenerative change.  Diagnostic Code 5003 provides for a 10 
percent evaluation for X-ray evidence of degenerative arthritis.  
In addition, the April 2009 private examination report indicates 
that the Veteran could dorsiflex to 15 degrees.  The doctor 
opined that the Veteran "is likely to have progressive 
ankylosis."  Evaluations greater than 10 percent are available 
under DC 5214.

As the severity of the left wrist disability is shown to have 
increased since the last VA examination in February 2006, an 
additional evaluation is warranted to properly determine the 
present severity of the disability on appeal.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA joints 
examination.  The examiner should describe 
the full extent of the Veteran's left 
wrist disability.  The examiner should 
specifically comment on whether the 
Veteran has ankylosis.  The examiner 
should also include a discussion of any 
additional functional impairment from 
pain, weakness, fatigue, lack of 
endurance, or incoordination with 
repetitive motion.  A rationale for all 
opinions must be provided.  The claim file 
must be reviewed in conjunction with the 
examination.

2.	Readjudicate the claim on appeal.  As the 
Veteran has degenerative arthritis he is 
entitled, at a minimum, to a compensable 
(10 percent) rating.  If the benefit 
sought remains denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


